Case: 16-20267      Document: 00513513668         Page: 1    Date Filed: 05/19/2016




                            REVISED MAY 19, 2016

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                      No. 16-20267                                 FILED
                                                                               May 13, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
In re: SCHLUMBERGER TECHNOLOGY CORPORATION,

              Petitioner



                      Petition for a Writ of Mandamus to the
                             Southern District of Texas
                              USDC No. 4:15-CV-3002


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*

       Schlumberger Technology Corporation (“STC”) petitions this Court for
a writ of mandamus challenging the district court’s order granting Plaintiff
Ryan Riva’s motion for conditional certification under the Fair Labor
Standards Act.

       The district court’s order contains no substantive analysis of its
decision to grant conditional certification. Although there is generally no
“inflexible rule requiring district courts to file a written order explaining


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-20267       Document: 00513513668         Page: 2     Date Filed: 05/19/2016



                                       No. 16-20267
their decisions,” 1 in this case the district court’s “lack of explanation makes it
impossible for us to determine” whether mandamus relief would be
appropriate here. 2

       We therefore remand for the limited purpose to allow the district court
to supplement its order. Upon limited remand, the district court should enter
a memorandum or order that explains its decision to grant conditional
certification. After the district court’s entry of an explanation, the case should
be returned to this panel, which will retain jurisdiction during the pendency
of the limited remand. 3

       STC’s petition is HELD IN ABEYANCE and the case is REMANDED.




       1 Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir. 1989).
       2 See In re Archer Directional Drilling Servs., L.L.C., 630 F. App’x 327, 329 (5th Cir.
2016) (citing In re Volkswagen of Am., Inc., 545 F.3d 304, 310-11 (5th Cir. 2008)).
       3 See id.

                                              2